                               UNITED STATES BANKRUPTCY COURT
                                EASTERN DISTRICT OF MICHIGAN
                                      SOUTHERN DIVISION


IN RE: JUDY GENECE PAYNE
                                                                  Case Number: 18-53702-MAR
                                                                  Chapter 13
Debtor.                                                           Judge RANDON
________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Road
Warren, MI 48093
(248) 443-7033
_______________________________/


           OBJECTION TO PROOF OF MICHIGAN DEPARTMENT OF TREASURY
                               (PACER CLAIM 8)


        Debtors, by and through counsel, Acclaim Legal Services, PLLC, object to the proof of claim of
Michigan Department of Treasury and state as follows:
    1. Debtors filed a Chapter 13 Bankruptcy on December 5, 2017.
    2. Creditor, Michigan Department of Treasury, filed proof of claim #8 on March 13, 2019..
    3. Creditor filed its proof of claim reflecting 2014, 2015, 2016 and 2017 Tax liabilities owed by
        Debtor as estimated.
    4. The Debtors Taxes for 2014, 2015, 2016 and 2017 have been filed and Debtor provided copies of
        the Taxes to the State of Michigan.
    5. The Proof of Claim for Taxes should reflect that Taxes were filed and received not estimated.
    6. Creditor shall make the appropriate adjustments to the amounts owed per debtor’s filed tax
        returns.
Wherefore, Debtors pray the Court grant the objection and require creditor to amend their proof of claim
as necessary.

Dated: July 2, 2019                                     /s/ Brian D. Rodriguez
                                                        Brian D. Rodriguez (P57194)
                                                        Acclaim Legal Services, PLLC
                                                        8900 E. 13 Mile Road
                                                        Warren, MI 48093
                                                        (248) 443-7033
                                                        filing@acclaimlegalservices.com




  18-53702-mar        Doc 64      Filed 07/02/19      Entered 07/02/19 15:24:10          Page 1 of 5
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


IN RE: JUDY GENECE PAYNE
                                                                    Case Number: 18-53702-MAR
                                                                    Chapter 13
Debtor.                                                             Judge RANDON
________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Road
Warren, MI 48093
(248) 443-7033
_______________________________/

                               PROPOSED
      ORDER GRANTING OBJECTION TO PROOF OF MICHIGAN DEPARTMENT OF
                        TREASURY (PACER CLAIM 8)

        This matter having come on for hearing before the Court by way of the objection of the Debtor to
the allowance of the claim of the above referenced creditor, service having been made with a notice of
hearing allowing a (33) day notice pursuant to Bankruptcy Rule 3007, a Notice of Objection having been
served and a certificate of non-response having been filed with the court;
        NOW THEREFORE IT IS HEREBY ORDERED THAT;

        The objection to the Proof of Claim filed by the above referenced creditor is hereby granted. To
the extent that the Standing Chapter 13 Trustee has previously made disbursements to such creditor, the
Trustee shall not be obligated to recoup the same.

        IT IS FURTHER ORDERED AS FOLLOWS: (Only provisions checked below apply)

        [X] Creditor shall amend their claim to reflect that the tax returns have been filed.
        [X] Creditor shall amend the claim pursuant to the filed tax returns of debtor.




  18-53702-mar        Doc 64      Filed 07/02/19       Entered 07/02/19 15:24:10            Page 2 of 5
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION


IN RE: JUDY GENECE PAYNE
                                                                    Case Number: 18-53702-MAR
                                                                    Chapter 13
Debtor.                                                             Judge RANDON
________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Road
Warren, MI 48093
(248) 443-7033
_______________________________/

                     NOTICE OF OBJECTION TO PROOF OF CLAIM OF
                 MICHIGAN DEPARTMENT OF TREASURY (PACER CLAIM 8)

Debtors have filed an objection to the claim in this bankruptcy case.

Your claim may be reduced, modified or denied. You should read these papers carefully and discuss
them with your attorney, if you have one.

If you do not want the court to deny or change your claim, then on or before August 14, 2019, you or
your lawyer must:

        1. File with the court a written response to the objection, explaining your position at:

                                 United States Bankruptcy Court
                                 211 West Fort Street, Suite 2100
                                 Detroit, MI 48226

If you mail your response to the court for filing, you must mail it early enough so the court will receive it
on or before the date stated above. All attorneys are required to file pleading electronically.

        You must also mail a copy to:

                          William D. Johnson
                         Acclaim Legal Services, PLLC
                         8900 E. 13 Mile Road
                         Warren, MI 48093

                         Krispen S. Carroll , Chapter 13 Standing Trustee
                         719 Griswold, Suite 1100
                         Detroit, MI 48226




  18-53702-mar         Doc 64      Filed 07/02/19       Entered 07/02/19 15:24:10           Page 3 of 5
                       Michigan Department of Treasury
                       P.O. Box 30168
                       Lansing MI 48909


       2. Attend a hearing on the objection, scheduled to be held on Wednesday August 21, 2019 at
          12:00 pm in The Honorable Judge Randon’s Courtroom 1825 at 211 West Fort Street,
          Detroit, MI 48226, unless your attendance is excused by mutual agreement between yourself
          and the objector’s attorney (Unless the matter is disposed of summarily as a matter of law, the
          hearing shall be a pre-trial conference only; neither testimony nor other evidence will be
          received. A pre-trial scheduling order may be issued as a result of the pre-trial conference.

If you or your attorney do not take these steps, the court may deem that you do not oppose the
objection to your claim, in which event the hearing will be canceled, and the objection sustained.


Dated: July 2, 2019                                    /s/ Brian D. Rodriguez
                                                       Brian D. Rodriguez (P57194)
                                                       Acclaim Legal Services, PLLC
                                                       8900 E. 13 Mile Road
                                                       Warren, MI 48093
                                                       (248) 443-7033
                                                       filing@acclaimlegalservices.com




  18-53702-mar        Doc 64     Filed 07/02/19      Entered 07/02/19 15:24:10          Page 4 of 5
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION


IN RE: JUDY GENECE PAYNE
                                                                  Case Number: 18-53702-MAR
                                                                  Chapter 13
Debtor.                                                           Judge RANDON
________________________________

WILLIAM D. JOHNSON (P54823)
ACCLAIM LEGAL SERVICES, P.L.L.C.
8900 E. 13 Mile Road
Warren, MI 48093
(248) 443-7033
_______________________________/

                                        PROOF OF SERVICE

Leanna B. Sikes , hereby certifies that on July 2, 2019 she served a copy of the following documents
electronically or by United States Postal Service:

        -       Objection to Proof of Claim
        -       Notice of Objection to Proof of Claim
        -       Proof of service

Upon:                   Krispen S. Carroll , Chapter 13 Standing Trustee
                        719 Griswold, Suite 1100
                        Detroit, MI 48226

                        Michigan Department of Treasury
                        P.O. Box 30168
                        Lansing MI 48909


Dated: July 2, 2019                                       /s/ Leanna B. Sikes
                                                          Leanna B. Sikes
                                                          Acclaim Legal Services, PLLC
                                                          8900 E. 13 Mile Road
                                                          Warren, MI 48093
                                                          (248) 443-7033
                                                          filing@acclaimlegalservices.com




  18-53702-mar        Doc 64      Filed 07/02/19        Entered 07/02/19 15:24:10        Page 5 of 5
